Citation Nr: 0420932	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of a total left knee arthroplasty. 


REPRESENTATION

Appellant represented by:	Laurel G. Weir, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In December 1999, the Board remanded the case to schedule a 
hearing, which was held in January 2004 before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In January 2004, the veteran testified that his 
service-connected left knee disability has become 
worse since he was last examined by VA.

In statements in January and June 2004, the veteran's doctor 
reported that the veteran's chronic knee disability caused 
severe painful motion and that an X-ray showed a staple 
embedded in the soft tissue in the area of the left distal 
femur. 

Under VA's duty to assist, the Board determines that the 
additional evidentiary development is needed and the case is 
REMANDED for the following action:

1.  Under the VCAA, notified the 
veteran that to substantiate his 
claim he needs medical evidence of 
chronic residuals consisting of 
severe painful motion or weakness in 
the left knee. 
Also, notify the veteran that:  

a.  If he has evidence to 
substantiate his claim, not 
already of record, that is not 
in the custody of a Federal 
agency, such as records of 
private medical care, State or 
local governments, or an 
employer, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain 
the records on his behalf. 

b.  If he has evidence to 
substantiate his claim, not 
already of record that is in 
the custody of VA or other 
Federal agency, including the 
Social Security Administration, 
VA will obtain any such records 
he identifies. 

c.  He should provide any 
evidence in his possession that 
pertains to the claim. 

2.  Obtain medical records from Dr. 
J. A., D.O.,  Neshoba Family Medical 
Center. 

3.  Obtain medical records from the 
Jackson VAMC since September 2002. 

4.  Schedule the veteran for a VA 
examination by an orthopedist to 
determine the current severity of 
the service-connected left knee 
disability.  The examiner is to 
provide findings as to range of 
motion, instability, weakened 
movement, excess fatigability, and 
incoordination.  The examiner is to 
comment on functional loss due to 
pain as evidenced by the visible 
behavior of the veteran and whether 
the pain is supported by adequate 
pathology.  The examiner is also 
asked to express an opinion on 
whether pain could significantly 
limit functional ability on repeated 
use or during flare-ups.  If 
feasible, any such functional loss 
should be expressed in terms of 
additional loss of range of motion.  
The examiner is asked to express an 
opinion as to whether the left knee 
disability is manifested by severe 
painful motion or weakness.

In arriving at the opinion, the 
examiner is also asked to comment on 
the diagnosis of arthrofibrosis as 
well as the X-ray evidence of a 
surgical staple. 

The claims folder must be made 
available to the examiner. 

5.  After the requested development 
has been completed, the RO should 
adjudicate the claim taking into 
account the evidence filed directly 
with the Board and the January 2004 
personal hearing testimony as well 
as all other evidence obtained since 
the September 2003 supplemental 
statement of the case was issued.  
If the benefit sought is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


